                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ROBERT HARDEN,

                  Petitioner,                            8:19CV492

      vs.
                                                     MEMORANDUM
STATE OF NEBRASKA, DOUG                               AND ORDER
PETERSON, Attorney General; SCOTT
FRAKES, Director of the Nebraska
Department of Corrections; and TODD
WASMER, Warden of Tecumseh States
Correctional Institute;

                  Respondents.


       This matter is before the court on Petitioner’s Motion for Leave to Proceed
in Forma Pauperis (“IFP”). (Filing No. 4.) Habeas corpus cases attacking the
legality of a person’s confinement require the payment of a $5.00 fee. 28 U.S.C. §
1914(a). As indicated in the court’s records, Petitioner has paid the $5.00 fee.
Accordingly,

      IT IS ORDERED that Petitioner’s Motion for Leave to Proceed IFP (filing
no. 4) is denied as moot. The next step in this case is for the court to conduct a
preliminary review of the habeas corpus petition in accordance with Rule 4 of the
Rules Governing Section 2254 cases. The court will conduct this review in its
normal course of business.

      Dated this 5th day of December, 2019.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge
